Citation Nr: 1726401	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  12-31 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for lumbar spine degenerative disc disease.

2. Entitlement to an initial rating in excess of 10 percent for right lower extremity radiculopathy as secondary to service-connected lumbar spine degenerative disc disease.

3. Entitlement to an effective date prior to July 2, 2012 for the award of a separate
10 percent rating for right lower extremity radiculopathy as secondary to service-connected lumbar spine degenerative disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from March 1981 to October 1987 and in the U.S. Navy from May 1989 to June 1996.    

These matters come before the Board of Veterans' Appeals (Board) on appeal from
March 2010 and September 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In April 2015, the Board remanded the case for additional development, which has been completed.  The matter has since been returned to the Board for appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains documents that are either duplicative of the records in VBMS or irrelevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that a remand is required for another VA examination.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.  

The Board notes that the Veteran was most recently afforded a VA examination in September 2015.  However, the U.S. Court of Appeals for Veterans Claims recently held that, in order to be considered adequate, a VA medical examination must include joint testing for pain on both active and passive motion, in weight bearing and non-weight bearing and, if possible, with the range of the opposite undamaged joint.  See Correia v. McDonald, 2016 WL 3591858, No. 13-3238, (Vet. App. July 5, 2016).  In this case, the VA September 2015 examination does not conform with Correia.  Therefore, the Board finds that an additional examination is warranted.  

In addition, given that any examination pertaining to the lumbar spine will address any neurological manifestation related to the disability, to include radiculopathy of the extremities, the Board finds that the issues of entitlement to increased rating and earlier effective date for radiculopathy of the right lower extremity are inextricably intertwined with the matter being remanded.  Accordingly, a decision on these issues must be deferred pending this additional development.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected lumbar spine degenerative disc disease.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file and a copy of this REMAND must be made available to the examiner for review in conjunction with the examination.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, prior VA examination reports, and lay statements and assertions.  All pertinent symptomatology and findings must be reported in detail. 

The examiner should specifically delineate all signs and symptoms associated with the appellant's service-connected lumbar spine degenerative disc disease.  In particular, the examiner should test the Veteran's range of motion in active motion, passive motion, weight bearing, and non-weight bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

The examiner must also comment on any functional impairment resulting from painful motion, weakness, fatigability, and incoordination.  If feasible, this determination should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.

Additionally, the examiner should also identify any evidence of neurological disorders, including the service-connected radiculopathy of the lower extremities.  Any sensory or motor impairment in the extremities due to service-connected lumbar spine disability should be identified.  The examiner should provide an opinion with respect to any symptoms due to nerve root impingement as to whether they are mild, moderate, moderately severe, or severe. 

In rendering the requested opinions, the examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

A clear and complete rationale for any opinions or conclusions expressed should be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

2. After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

3. When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







